Newcomb, C.
— The complaint, answers, replies, demurrers and rulings of the court below are in all respects the same as in the case of The State, ex rel. Manchester School Township, v. Haynes, ante, p. 294, except that the defalcation charged is but $127.03, and is alleged to be due to the civil township.
For the reasons given in that case the judgment in this should be reversed. t
Peb Cubiam. — It is therefore ordered, on the foregoing opinion, that the-judgment below be, and the same is, in all things reversed, at the costs of the appellee, and that said cause be remanded to the Dearborn Circuit Court for further proceedings in accordance with said opinion..